 
 
I 
111th CONGRESS 2d Session 
H. R. 5204 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2010 
Mr. Conyers introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the National Full Employment Trust Fund to create employment opportunities for the unemployed. 
 
 
1.Short titleThis Act shall be cited as the 21st Century Full Employment and Training Act. 
2.DefinitionsIn this Act the following definitions apply: 
(1)Indian tribeThe term Indian tribe has the meaning given such term in section 102(17) of the Housing and Community Development Act (42 U.S.C. 5302(17)). 
(3)SecretaryThe term Secretary means the Secretary of Labor. 
(4)Small businessThe term small business has the meaning given the term small business concern under section 3 of the Small Business Act (15 U.S.C. 632). 
(5)StateThe term State has the meaning given such term in section 102(2) of the Housing and Community Development Act (42 U.S.C. 5302(2)). 
(6)Trust fundThe term Trust Fund refers to the Full Employment Trust Fund established under section 3. 
(7)Unit of general local governmentThe term unit of general local government has the meaning given such term in section 102(1) of the Housing and Community Development Act (42 U.S.C. 5302(1)). 
(8)Urban countyThe term urban county has the meaning given such term in section 102(6) of the Housing and Community Development Act (42 U.S.C. 5302(6)).  
3.Establishment Of Full Employment National Trust Fund 
(a)In generalThe Secretary shall establish a Full Employment National Trust Fund (in this Act referred to as the Trust Fund) for the purposes of— 
(1)providing funding for the Employment Opportunity Grants established in section 4; and 
(2)issuing funds to the Secretary to fund the Workforce Investment Act.  
(b)Financing the Trust FundSubject to the availability of appropriations for this purpose, the Secretary of the Treasury shall annually make available to the Secretary of Labor for deposit into the Trust Fund an amount equal to the amount collected for that year through the tax described in section 4475 of the Internal Revenue Code of 1986, as added by subsection (c). 
(c)Tax on Securities Transactions 
(1)In generalChapter 36 of the Internal Revenue Code of 1986 is amended by inserting after subchapter B the following new subchapter: 
 
CTax on securities transactions 
 
Sec. 4475. Tax on securities transactions. 
4475.Tax on securities transactions 
(a)Imposition of taxThere is hereby imposed a tax on each covered securities transaction an amount equal to the applicable percentage of the value of the security involved in such transaction. 
(b)By whom paidThe tax imposed by this section shall be paid by the trading facility on which the transaction occurs. 
(c)Applicable percentageFor purposes of this section— 
(1)In generalThe term applicable percentage means the lesser of— 
(A)the specified percentage, or 
(B)0.25 percent. 
(2)Specified percentage 
(A)In generalThe term specified percentage means, with respect to any taxable year beginning in a calendar year, the percentage that the Secretary estimates would result in the aggregate revenue to the Treasury under this section for such taxable year and all prior taxable years to equal the Secretary’s estimate of the net cost (if any) to the Federal Government of— 
(i)carrying out the Troubled Asset Relief Program established under title 1 of the Emergency Economic Stabilization Act of 2008, and 
(ii)the exercise of authority by the Board of Governors of the Federal Reserve System under the third undesignated paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343). 
(B)Determination of percentageSuch percentage shall be determined by the Secretary not later than 30 days after the date of the enactment of this section, and redetermined for taxable years beginning in each calendar year thereafter. Such percentage shall take into account the Secretary’s most recent estimation of such net cost. Any specified percentage determined under this paragraph which is not a multiple of 1/100th of a percentage point shall be rounded to the nearest 1/100th of a percentage point. 
(d)Covered securities transactionThe term covered securities transaction means— 
(1)any transaction to which subsection (b), (c), or (d) of section 31 of the Securities Exchange Act of 1934 applies, and 
(2)any transaction subject to the exclusive jurisdiction of the Commodity Futures Trading Commission. 
(e)AdministrationThe Secretary shall carry out this section in consultation with the Securities and Exchange Commission and the Commodity Futures Trading Commission.. 
(2)Clerical amendmentThe table of subchapters for chapter 36 of such Code is amended by inserting after the item relating to subchapter B the following new item: 
 
 
Subchapter C. Tax on securities transactions. 
(3)Effective dateThe amendments made by this subsection shall apply to sales occurring more than 30 days after the date of the enactment of this Act. 
(d)Separate Trust Fund AccountsThe Trust Fund shall consist of 2 separate accounts as follows: 
(1)One account shall consist of 67 percent of the funds made available for deposit under subsection (b) and shall be for the Employment Opportunity Grants established in section 4. 
(2)The other account shall consist of 33 percent of the funds made available for deposit under subsection (b) and shall be available to the Secretary to fund programs under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).  
(e)Web Site The Secretary shall establish an Internet Web site to serve as an information clearinghouse for job training and employment opportunities funded by the Trust Fund.   
4.Employment opportunity grants to States, local government, and Indian tribes 
(a)Employment grants contingent on unemployment rateSubject to the availability of funds in the Trust Fund for such activities under this section, if, at the times set forth in subsection (b), the rate of unemployment, as determined by the Bureau of Labor Statistics, is higher than the corresponding percentages set forth in such subsection, the Secretary shall make grants, in amounts totaling 90 percent of such funds available, to States, units of general local government, and Indian tribes to carry out activities in accordance with this section. 
(b)Applicable rates of unemploymentThe rates of unemployment and corresponding years described in subsection (a) are as follows: 
(1)9.0 percent for the first year after the date of the enactment of this Act. 
(2)8.0 percent beginning 2 years after such date of enactment. 
(3)6.0 percent beginning 5 years after such date of enactment. 
(4)5.0 percent beginning 8 years after such date of enactment. 
(5)4.0 percent beginning 10 years after such date of employment. 
(c)PurposeGrants made under this section shall be for creating employment opportunities for unemployed and underemployed residents of distressed communities in activities designed to address community needs and reduce disparities in health, housing, education, job readiness, and public infrastructure that have impeded these communities from realizing their full economic potential. 
(d)Use of fundsA recipient of a grant under this section shall use the grant for the following purposes: 
(1)During the initial 9-month period in which grants are made under this section, each grant shall be used only to fund the following types of fast-track job placements: 
(A)The painting and repair of schools, community centers, and libraries. 
(B)The restoration and revitalization of abandoned and vacant properties to alleviate blight in distressed and foreclosure-affected areas of a unit of general local government. 
(C)The expansion of emergency food programs to reduce hunger and promote family stability. 
(D)The augmentation of staffing in Head Start, child care, and other early childhood education programs to promote school readiness and early literacy. 
(E)The renovation and enhancement of maintenance of parks, playgrounds, and other public spaces. 
(2)Following the 9-month period described in paragraph (1), a recipient of a grant may use the remaining amount of the grant to assist public entities, nonprofit organizations, public-private partnerships, or small businesses to create opportunities for employment in the following areas: 
(A)Construction, re-construction, rehabilitation, and site improvements of residences or public facilities, including improvements in the energy efficiency or environmental quality of such public facilities or residences. 
(B)Provision of human services, including child care services, health care services, education, or recreational programs. 
(C)The remediation and demolition of vacant and abandoned properties to eliminate blight. 
(D)Programs that provide disadvantaged youth with opportunities for employment, education, leadership development, entrepreneurial skills development, and training. 
(e)Consultation requiredEach grant recipient shall consult with community leaders, including labor organizations, non-profit organizations, local government officials, and local residents to— 
(1)assess the needs of the community served by the grant recipient; 
(2)determine sectors of the local economy that are in need of employees; 
(3)make recommendations for new employment opportunities in the areas described in paragraph (3); and 
(4)assess the effectiveness of job placements made under paragraph (1). 
(f)ConditionsAs a condition of receiving a grant under this section, a grant recipient shall— 
(1)agree to comply with the nondiscrimination policy set forth under section 109 of the Housing and Community Development Act of 1974 (42 U.S.C. 5309); 
(2)allocate not less than 80 percent of the funding allocated to each project funded under the grant to wages, benefits, and support services, including child care services, for individuals employed on such project; 
(3)ensure that employment on any project funded under the grant is carried out in accordance with subsection (f); 
(4)institute an outreach program with community organizations and service providers in low-income communities to provide information about placements funded under the grant to individuals suited to perform community infrastructure work; and 
(5)ensure that not less than 35 percent of individuals employed under the grant are individuals described in paragraph (5)(B) of subsection (f). 
(g)Employment describedEmployment funded under this section shall meet the following specifications: 
(1)Any employer that employs an individual whose employment is funded under the grant shall— 
(A)employ such individual for not less than 12 months; 
(B)employ such individual for not less than 30 hours per week; 
(C)comply with responsible contractor standards, as determined by the relevant official in the unit of local general government; 
(D)provide compensation to such individual equal to that which is paid to employees who have been employed to perform similar work prior to the date such individual was hired; and 
(E)if such employment is in construction, provide compensation to any laborer or mechanic employed under the grant at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. 
(2)No individual whose employment is funded under the grant may work for an employer at which a collective bargaining agreement is in effect covering the same or similar work, unless— 
(A)the consent of the union at such employer is obtained; and 
(B)negotiations have taken place between such union and the employer as to the terms and conditions of such employment. 
(3)An individual whose employment is funded under this Act may not displace other employees whose employment is not funded under this Act. A grant recipient under this Act may not hire an employee or employees with funds under this Act for any employment which the grant recipient would otherwise hire an employee who has been furloughed. 
(4)An individual whose employment is funded under this Act shall be— 
(A)unemployed for not less than 26 weeks prior to the receipt of the grant, as verified by the State or local department of labor, department of welfare, or similar office charged with maintaining records of unemployment; or 
(B)unemployed for not less than 30 days prior to the receipt of the grant and be a low-income individual who is a member of a targeted group (as defined by section 51(d) of the Internal Revenue Code of 1986) as verified by the State or local department of labor, department of welfare, or similar office charged with maintaining records of unemployment.For purposes of subparagraph (B), the hiring date (as defined in section 51(d)(11) of such Code) shall be the hiring date by an employer who receives a grant pursuant to this section. 
(h)Award of Grants 
(1)Selection criteriaIn selecting a project to receive funding for employing the individuals described in subsection (f)(5), a grant recipient shall consider— 
(A)the input of all participants in a proposed project, including labor organizations, community organizations, and employers; 
(B)the needs of the community intended to benefit from such project; 
(C)the long-term goals and short term objectives to address such needs; and 
(D)any recommendations for programs and activities developed to meet such needs. 
(2)Priority given to certain projectsA grant recipient under this section shall give priority to projects that— 
(A)serve areas with the greatest level of economic need, determined for each such area by— 
(i)the unemployment rate; 
(ii)the rate of poverty; 
(iii)the number of census tracts with concentrated poverty; 
(iv)the lowest median income; 
(v)the percentage of vacant and abandoned properties; 
(vi)the percentage of home foreclosures; and 
(vii)the indicators of poor resident health, including high rates of chronic disease, infant mortality, and life expectancy; 
(B)integrate education and job skills training, including basic skills instruction and secondary education services; 
(C)coordinate to the maximum extent feasible with pre-apprenticeship and apprenticeship programs; and 
(D)provide jobs in sectors where job growth is most likely, as determined by the Secretary, and in which career advancement opportunities exist to maximize long-term, sustainable employment for individuals after employment funded under this Act ends. 
(i)Allocation of Grants 
(1)Grants for Indian tribes and deposits into discretionary fundNot more than 5 percent of the funds appropriated to carry out this Act for any fiscal year shall be reserved for grants to Indian tribes and for deposit into a discretionary fund established by the Secretary for national demonstration projects and multi-jurisdictional projects. 
(2)Grants to statesNot more than 30 percent of funds appropriated to carry out this Act for any fiscal year shall be allocated to States to distribute to units of general local government that do not qualify for funds under paragraph (3). 
(3)Grants to units of general local governmentGrant funds that are not reserved under paragraphs (1) and (2) shall be allocated to metropolitan cities and urban counties using the formula under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)). 
(j)Reports 
(1)Reports by grant recipientsNot later than 90 days after the last day of each fiscal year in which assistance under this section is furnished, a recipient of a grant under this section shall submit to the Secretary a report containing the following: 
(A)A description of the progress made in accomplishing the objectives of this chapter. 
(B)A summary of the use of the grant during the preceding fiscal year. 
(C)For units of general local government, a listing of each entity receiving funds and the amount of such grants, as well as a brief summary of the projects funded for each such unit, the extent of financial participation by other public or private entities, and the impact on employment and economic activity of such projects during the previous fiscal year. 
(D)For States, a listing of each unit of general local government receiving funds and the amount of such grants, as well as a brief summary of the projects funded for each such unit, the extent of financial participation by other public or private entities, and the impact on employment and economic activity of such projects during the previous fiscal year. 
(E)The amount of money received and expended during the fiscal year. 
(F)The number of individuals assisted under the grant whose household income is low-income, very low-income, or extremely low-income (as such terms are used for purposes of the Housing Act of 1937 and the regulations there under (42 U.S.C. 1437 et seq.)). 
(G)The amount expended on administrative costs during the fiscal year. 
(2)Report to CongressAt least once every 6 months, the Secretary shall submit to Congress a report on the use of grants awarded under this section and any progress in job creation. 
5.National Employment Conference 
(a)In generalThe Secretary shall convene a national employment conference not later than 1 year after the date of enactment of this Act, to bring together leaders of small and larger business, labor, government, and all other interested parties. 
(b)SubjectThe subject of the conference shall be employment, with particular attention to structural unemployment and the plight of disadvantaged youth. The conference shall also focus on issues such as adequate and effective incentives for employers to hire the long-term unemployed. 
 
